Citation Nr: 1611981	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-44 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee retropatellar syndrome with sprain, to include entitlement to a separate compensable rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992 and January 2003 to January 2004.  He also had subsequent periods of active duty for training with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

When this case was before the Board in January 2015, it was remanded for further development.  It has now been returned to the Board for further appellate action.

The issues of entitlement to increased ratings for the Veteran's service-connected thoracolumbar spine, psychiatric, right ankle, and left ankle disabilities have been raised by the record in a February 2016 VA Form 21-526, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee retropatellar syndrome with sprain has been manifested by X-ray evidence of bipartite patella with lateral spurring, painful motion, limitation of flexion to no worse than 80 degrees, and slight to mild subluxation that more nearly approximates slight than moderate.




CONCLUSION OF LAW

The Veteran's right knee retropatellar syndrome with sprain warrants a 10 percent rating, but not higher, for pain and limitation of motion and a separate rating of 10 percent, but not higher, for recurrent subluxations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5256-5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a December 2008 letter that was provided prior to the initial adjudication of his claim in June 2009. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or the Board, but declined to do so.  The Veteran has been afforded several VA examinations to address the severity of his service-connected knee disability, most recently in April 2015.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected knee disability.  

The Veteran's right knee retropatellar syndrome with sprain is currently rated as 10 percent disabling under Diagnostic Code 5260.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5258.  

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259.

The Veteran contends that his right knee is more disabled than is reflected by the 10 percent disability rating presently assigned.  In his November 2009 VA Form 9, the Veteran indicated he did not feel all evidence had been properly considered.  The Board has therefore carefully reviewed the Veteran's copious records, which includes records from private physicians, VA treatment records, medical records arising from his 2010-2011 medical evaluation board proceedings, as well as several VA examinations.  

The Veteran's outpatient treatment records from the Dallas VAMC, which include the Fort Worth CBOC, have been obtained.  These records show complaints of a "locking" sensation, as well as pain and swelling (effusion) throughout the period under appeal.  Although the Veteran has experienced some limitation of motion, following a careful review of these records, there is no indication he has experienced a limitation of flexion to less than 45 degrees, or a limitation of extension to greater than 5 degrees at any time during the initial-rating period.  

The Veteran has provided private treatment records from Dr. C.D and Rehabilitation Management Physical Therapy.  These records indicate the Veteran received extensive physical therapy for his right knee from 2008 through 2009.  These records also indicate the Veteran has been treated for mild lateral subluxation of the right knee since November 2008. 

In addition, the Veteran provided private treatment records from Dr. J.T.  Though these records do note generalized reports of joint pains and myalgias, they do not contain significant assessments of the Veteran's right knee disability.  

Upon initial VA examination in January 2009, the Veteran reported a history of right knee problems dating to October 2008.  His right knee range of motion was noted to be from 0-135.  Repetitive use did not result in additional limitation as it related to pain, weakness, fatigue, or incoordination.  The examiner stated there was tenderness all around the knee, with some slight fluid and crepitus.  The examiner also noted pain on movement.  Although the examiner found no evidence of laxity, he did note the Veteran's history of mild lateral subluxation.  In sum, the examiner diagnosed the Veteran with a chronic knee sprain.   

The Board also notes a narrative summary (NARSUM), which was prepared in conjunction with the Veteran's medical evaluation board (MEB) proceedings.  In this correspondence, the clinician noted the Veteran's history of physical therapy for numerous months.  She also noted an MRI exam that revealed a small effusion and mild lateral subluxation.  At the time of examination, the examiner stated the Veteran wore a hinged knee brace, and walked with an antalgic gait.  On examination, the clinician stated the Veteran's patellar was tender to palpation, but did not find his patella to be lax with motion.  The examiner indicated the Veteran could not perform flexion beyond 80-90 degrees as a result of pain.  She also noted some mild laxity of the right knee with hyperextension.  There was a mild, 4/5, strength loss noted, but the clinician stated the knee ligaments were stable.  In sum, the clinician diagnosed the Veteran with retropatellar syndrome, and stated his disability impaired his ability to meet retention standards.   

The Veteran underwent another VA examination in March 2011 in the course of his MEB proceedings.  At this examination, the Veteran again endorsed a deep pain under his knee cap.  He further described his knee pain as sharp and constant.  He again endorsed additional manifestations of swelling, stiffness, and a locking up sensation.  He indicated his knee affected his ability to climb up and down in a Bradley vehicle.  The examination disclosed that active range of motion of the right knee was to 80 degrees flexion, with zero degrees extension.  Pain in the left knee was objectively present on range of motion testing, however, on repetitive use pain did not result in additional range of motion loss.  The examiner also found no additional limitations due to weakness, fatigue, or incoordination.  No laxity of the anterior, posterior, or medial/lateral collateral ligaments was found.  

The Veteran underwent another VA examination in April 2015.  During his examination, the Veteran reported he was actively experiencing a flare-up as a result of activities he performed at home requiring him to climb a ladder.  The examiner noted some mild swelling of the knee at that time.  The Veteran reported experiencing pain, weakness, stiffness and instability.  He also reported intermittent locking, which the examiner could not validate on examination.  The examination revealed slightly reduced flexion to 120 degrees, but full extension.  Pain was elicited on movement; however, repetitive use did not result in additional functional loss.  Strength was reduced to 3/5, which indicated the Veteran could not actively move his knee against resistance.  Although the examiner noted slight lateral instability, none was detected on examination.  The examiner documented the Veteran's occasional use of a knee brace.  X-rays again revealed a mild subluxation, as well as a patellar tilt.  The Veteran stated he is functionally limited in his ability to perform repetitive climbing, squatting, and kneeling.   The examiner diagnosed a right knee sprain.  

Based on the evidence presented, the Board finds the Veteran's right knee retropatellar syndrome with sprain is manifested by painful range of motion, swelling (effusion), and slight to mild subluxation.  However, even with consideration of all of the pertinent disability factors, no examination has disclosed that flexion of the knee is limited to less than 45 degrees.  Moreover, there is no medical or lay evidence of any limitation of extension.  As noted above, the Veteran was found to have a full range of extension during all VA examinations and other assessments.  Therefore, the Veteran's right knee retropatellar syndrome with sprain warrants no more than a 10 percent rating for painful and limited motion.  The Board has also considered the Veteran's complaints of pain and finds that they are consistent with the symptoms found on examination.  However, he has been compensated for this painful motion in the 10 percent rating presently assigned for the knee.  

Nonetheless, the objective medical evidence consistently shows the Veteran's right knee disability is manifested by slight to mild subluxation.  Therefore, the Board finds a separate 10 percent  rating is warranted for this disability under Diagnostic Code 5257.  In this regard, the Board notes no examination or assessment has indicated the Veteran experienced subluxation or instability that more nearly approximates moderate than slight.  As such, a separate rating in excess of 10 percent is not warranted.  

Additionally, the evidence does not indicate the Veteran has experienced removal or dislocation of cartilage.  Therefore, a compensable rating under Diagnostic Codes 5258 or 5259 is not warranted.  While the Veteran has complained of intermittent locking and the medical evidence has confirmed the presence of some swelling, the Veteran has not reported that he experiences frequent locking and no locking has been demonstrated on examination.  Therefore, the disability does not warrant a compensable rating under Diagnostic Code 5258.  Finally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  

The Board has considered whether there is any other schedular basis for granting a higher or separate evaluation for the Veteran's right knee disability, other than the separate 10 percent evaluations presently indicated, but has found none.  In reaching this decision, the Board has considered the Veteran's statements.  However, his statements do not show that he has sufficient impairment to warrant a higher or additional separate rating for his right knee disability.  In this regard, the Board has determined that to the extent the Veteran's statements conflict with the medical evidence, the objective medical evidence prepared by skilled examiners is more probative.  

Other Considerations

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so staged ratings are not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from his right knee disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 




ORDER

The Board having determined that the right knee retropatellar syndrome with sprain warrants a 10 percent rating for pain and limitation of motion and a separate 10 percent rating for recurrent subluxations throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


